Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the interview of 7/4. The rejection presented in the last final office action is presented again as a Non-final rejection. This is to correct the last office action and removed the finality.
Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered and a new 103 rejection is presented  due to claim amendment. The examiner respectfully responds below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 7-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This applies to independent claim 1 and all dependent claims. It is unclear if the acid value of 100 mg/KOH or less must apply to the monohydrocarbyl hydrogen phosphite, the dihydrocarbyl hydrogen phosphite, or both. For the purpose of this office action it is assumed if any phosphite compound that meets the acid value meets the limitations of the claims.


Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable by Kaneko et al (US 2015/0048271 A1) and Dixon (US 2014/0305146 A1).
Regarding claims 1, 3-5 and 7-8 Kaneko teaches a lubricant composition and method for making it. The composition is used in a refrigeration device. See title and abstract.
The lubricant uses an additive that is dioleyl hydrogen phosphite. See table 1 examples 9 and 10 on page 16. Dioleyl hydrogen phosphite has an acid value of 5.
Kaneko does not specifically require the use of a monohydrocarbyl phosphite. 
Dixon teaches a lubricant composition (abstract) for a refrigeration device. The composition includes an antiwear agent that is oleyl phosphite, see p 45. This has an acid value of 5 as admitted in the instant application examples. This is used as an antiwear and extreme pressure agent. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the oleyl phosphite antiwear and extreme pressure agent in the invention of Kaneko. Kaneko calls for use of extreme pressure agents known in the art, including phosphorus-based ones (p 182). In addition, the oleyl phosphite is an effective extreme pressure agent for a refrigeration lubricant composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771